                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

PHILLIP L. HATTON
ADC #121963                                                                    PLAINTIFF

v.                         CASE NO. 5:19-CV-00350 BSM

ESTELLA BLAND, et al.                                                      DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 34] has been received. After de novo review of the record, the

RD is adopted. The defendants’ motions for summary judgment [Doc. Nos. 15 & 29] are

granted. This case is dismissed without prejudice, due to Phillip Hatton’s failure to exhaust

his administrative remedies.

       IT IS SO ORDERED this 24th day of March 2020



                                                    UNITED STATES DISTRICT JUDGE
